DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, which all claims depend upon, requires all the components for (C) and “hydrogenated substances thereof”.  This could be interpreted as one of the components are hydrogenated or all of the components (claim language utilizes the plural “substances”) are hydrogenated.  Further adding to the uncertainty of the limitation, some of the substances, such as 4-methyl-1-pentene alpha-olefin copolymer cannot be hydrogenated because they do not have unsaturation.

  
Claim Interpretation and Discussion of Prior art
Claim 1 comprises component (C).  Component (C) is defined as “an aromatic petroleum resin, an aliphatic petroleum resin, an aliphatic/aromatic petroleum resin, a dicyclopentadiene-based petroleum resin, a terpene resin, a rosin derivative, a 4-methyl-1-pentene a-olefin copolymer, and hydrogenated substances thereof” (emphasis added).  Note that the conjunction at the end of the list is “and”, which is interpreted that all components in the list are required.  This is different than “or”, which would list the components in the alternative.  In other words, the substances in the set are not listed in the alternative.  

A telephone call to applicant to discuss claim 1, the above interpretation and to facilitate compact prosecution was attempted but applicant could not be contacted. 

The closes prior art is KR100466384 (herein Son).  
A machine translation of Son is supplied with the instant action.
As to claim 1, Son discloses a thermoplastic elastomer composition (abstract) comprising 
A butyl rubber (copolymer of isobutylene and isoprene, see page 2) reading on claimed component A.   Butyl rubber has a Tg of about -67 to -75.  See col. 2, lines 24-25 of US 5,204,221 for evidence.  See paragraph 41 of US 2017/0081455 for evidence that butyl rubber is a copolymer of isobutylene and isoprene.  
A polypropylene (an alpha olefin, see page 3) reading on claimed component B.
A paraffin based oil (e.g. white oil reading on claimed component “aliphatic petroleum resin”), reading on claimed component C.  See paragraph bridging pages 3-4. 
A crosslinking agent such as phenolic resin/aldehyde/sulfur, reading on claimed component D.  See page 4.  
However, Son and the art of record does not lead to the claimed invention wherein component C is a mixture of “an aromatic petroleum resin, an aliphatic petroleum resin, an aliphatic/aromatic petroleum resin, a dicyclopentadiene-based petroleum resin, a terpene resin, a rosin derivative, a 4-methyl-1-pentene a-olefin copolymer, and hydrogenated substances thereof”.  There is no motivation or suggestion to teach in all of the missing 7 plus ingredients of component C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764